Title: To George Washington from Samuel Huntington, 6 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 6. 1781
                        
                        Your Excellency will receive herewith enclosed, the Copy of a Report of Committee and consequent Resolve of
                            Congress; with Copies of Letters from Mr Abraham Skinner & Mr David Sproat, and Memorial from George Lyman
                            & others Prisoners in the Provost at New York.
                        By these Despatches you will see the cruel Treatment exercised by the Enemy towards the Prisoners in their
                            Hands, and that in the Opinion of Congress an Exercise of the Law of Retaliation is become necessary.
                        Driven by Necessity; from the unwarrantable & inhuman Practices of the Enemy, Congress have adopted
                            the Measures directed in the foregoing Resolve, which your Excellency will please to observe so far forth as they relate
                            to your Province.
                        I have also enclosed two Acts of Congress of the 2d & 3d Instant; by the former your Excellency will
                            be informed of the Mode in which Colonel Armand may be permitted to recruit his Corps, and by the latter of the
                            Resignation of Doctor Shippen—I have the Honor to be with the highest Regard your Excellency’s most obedient &
                            most humble Servant
                        
                            Sam. Huntington President

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Commissary Prisoners Office December 26th 1780
                            
                            I am much indebted for your particular attention in forwarding on the Prisoners from Philadelphia and for
                                your attention to our money matters.
                            I find no difficulty in negociating my business with Loring in the land exchanges and I wish I could say
                                as much of our friend Sproat, whose conduct I cannot account for he denys having any hand in sending our poor fellows
                                home in the Yarmouth, and tho he acknowledges a ballance due to Philadelphia yet he absolutely refused to make the
                                remittance—This I thought so unreasonable that I could not help abusing him and insisted on his sending the
                                Philadelphians out, which he promised to do; but as he is a creature without power I fear he will not be able to
                                accomplish it.
                            From what I can learn there is another Vessel preparing to take another parcel of our Captains and Mates
                                (now on board the Prison Ship to England) and the only reason they assign for it is, because they were taken in armed
                                Vessels.
                            I think it high time that something should be done. Pray dont attemp letting a Capt. in the naval line
                                or any one under his rank have a parole, nor dont on any account send on a Man untill they send out some, for believe
                                me there is not the least faith to be put in those People and they really act with as much villainy as you can
                                suppose. There may be enough who will begin to find fault with this rigorous treatment but my God was you to see the
                                manner in which our Officers & Men are confined in their Prison Ships, you would almost forget the Rules of
                                decency towards those People. I am Sir Your most Obedt Humble Servt
                            
                                Abm Skinner
                                Comy Genl Pris.
                            
                        
                        
                     Enclosure
                                                
                            

                                
                                The honorable, the Congress
                                Provost condemned Room Decr. 28. 1780.
                            

                            This is the fourth day of our being at this place—have drew no kind of subsistance except water, we have
                                not yet been informed the cause of such treatment—if it is for retaliation we will endeavour to bear it, yet think
                                ourselves improper subjects to bear such hardships, noone but those who experience can form an Idea of the
                                diasgreeableness of the place—We are exposed to the North west blasts with out the least obstruction to the cold
                                except the grates—Humbly sollicit something may be immediately done for us—consider the long imprisonment we have
                                bore, and most of that time destitute of any thing to make us comfortable—We have disposed of cloathing to prisoners
                                exchanged with the prospect of having necessaries sent to us from Jerseys, but have never received any thing for them,
                                being informed that the commandant at Elizabeth town would not suffer any such necessaries to be sent us.
                            The severity of weather in this place will not admit of many words—beg the honorable Congress will
                                consider our hard fate and relieve us from such scenes of distress and they will lay many obligations on their very
                                humble servants
                            
                                George Lyman
                                James Hallett
                                Peter Fosters
                                Thomas Selus
                                Thomas ClarkDaniel LawrenceSimon TylorMaster of Whale boats
                            
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                New York 30th Decr 1780
                            
                            You have too long been a witness of the distress and misery attending on imprisonment you will therefore
                                use your endeavours to get as many released as possible—Altho you are greatly indebted—a number of our people are
                                withheld from us, at Hartford in Connecticut—at East town in Pennsylvania and at Philadelphia, which for the good of
                                the whole had better be sent in. I mention this to you because I believe you to be a man of humanity and Am sir, Your
                                mo. hume Servt
                            
                                David Sproat
                                Commissary Genl N.P.
                            
                            
                                (Copy)
                            
                        
                        
                    